Citation Nr: 1731130	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a cervical or lumbar spine disability.

4.  Entitlement to service connection for a right ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1973 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  That rating decision reopened and denied the claim for service connection for a bilateral hearing loss disability, denied service connection for a lumbar spine strain, and held that new and material evidence had not been received to reopen the claims for service connection for PTSD and diabetes mellitus, type II.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2017, the Veteran filed an application for pension benefits.  In February 2017, the Veteran filed two separate claims, which included new claims for an increased rating for his service-connected left ear hearing loss disability, entitlement to service connection for bilateral carpal tunnel syndrome, and entitlement to service connection for pulmonary disease, to include as due to exposure to Agent Orange.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

Initially, the Board notes that the Veteran has changed addresses numerous times throughout the appeal without informing VA, resulting in a number of documents being returned as undeliverable.  The Board wishes to emphasize to the Veteran the importance of promptly informing VA of any change in address in order to avoid unnecessary delay in development and adjudication of his claims.

The Board also notes that the Veteran is not currently represented at this time.  At his June 2013 Travel Board hearing, the Veteran indicated that he wished he had an attorney or representative, but that an attorney was too expensive.  The record reflects he was represented by Veterans of Foreign Wars (VFW) beginning in January 2013 and that in March 2013 the VFW sent a letter to the RO and the Veteran withdrawing representation, citing to noncompliance with VFW's policies.  The Board wishes to inform the Veteran that he may still appoint a new representative him with regard to his claims.  On remand, the Veteran must be sent the appropriate letter with information regarding Recognized Veterans' Service Organizations (VSOs) who can assist him.

By way of history, the issues on appeal were first before the Board in March 2015.  At that time, Board reopened the issue of entitlement to service connection for a bilateral hearing loss disability and remanded it to the RO for adjudication on the merits.  The Board also remanded the issues of entitlement to service connection for a back disability and his claims to reopen entitlement to service connection for diabetes mellitus, type II and PTSD.  Based on the Veteran's testimony at a June 2013 Travel Board hearing, wherein he indicated he received treatment at the Hot Springs and Sioux Falls VA Medical Centers (VAMCs), and a lack of treatment records associated with the evidence of record from Hot Springs, the Board instructed the RO to obtain all outstanding VA treatment records on remand.  Because the record reflects there are still outstanding VA treatment records, a remand is required to obtain and associate these records with the evidence of record.  Treatment records from the Black Hills HCS (which includes the Hot Springs VAMC) associated with the evidence of record before the Board are dated April 13, 1999, through December 12, 2014, and from November 23, 2015, through February 4, 2016.  Accordingly, all VA treatment records prior to April 13, 1999, and from December 13, 2014, through November 22, 2015, must be requested on remand.  As discussed more fully below, there is a pending April 2017 request to the Sioux Falls HCS for all records dated prior to April 4, 2008, and on remand, the RO must also continue with this development.

With regard to private treatment records, the Veteran testified at his hearing before the Board that he has received healthcare treatment with the Indian Health Service at the Rosebud Sioux Tribe his entire life.  The Board's March 2015 remand instructed the RO to attempt to obtain these records on remand, and in a June 2015 letter to the Veteran, the RO requested that he complete, sign, and return an authorization to allow VA to do so.  That letter was returned as undeliverable in July 2015.  On remand, the RO must once again request that the Veteran provide VA with an authorization in order to attempt to obtain his outstanding private records from the Indian Health Service at the Rosebud Sioux Tribe.

In July 2015, the RO readjudicated the Veteran's claims and continued to find that new and material evidence had not been submitted with respect to the Veteran's claims for service connection for PTSD and diabetes mellitus, type II, denying reopening, and continued the denials for service connection for a right ear hearing loss disability and a lumbar spine strain.  In a November 2015 rating decision, the RO granted, in pertinent part, service connection for a left ear hearing loss disability, and assigned a noncompensable disability rating.  As noted in the introduction, the claim for an increased rating for a left ear hearing loss disability was received in February 2017 and is not currently pending before the Board, but has been referred to the AOJ for appropriate development and adjudication.  

Thereafter, the Veteran's claims were returned to the Board and in December 2015 were again remanded for further development and adjudicative action.  The Board noted that a VA Form 10-1000 reflected that the Veteran was hospitalized from December 30, 1981, through January 26, 1982, for substance abuse, alcohol dependency.   The Board pointed out that in a June 1982 request for records, the RO requested only a summary of the Veteran's hospitalization and a summary (VA Form 10-1000) was provided.  The Board also noted that the record reflected the Veteran was enrolled in an alcohol and drug treatment program from August 6, 1979, to August 25, 1979.  Given that the Veteran has alleged problems with his hearing, back, and PTSD since service, the Board found that a remand was required for VA to attempt to obtain the Veteran's outstanding VA clinical records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  In February and March 2016, the RO requested these identified records from the Sioux Falls Healthcare System (HCS), and in April 2016 the RO received a negative response.  In April 2017, the RO requested all records from the Sioux Falls HCS dated from January 1, 1975, through April 3, 2008.  In a June 2017 phone call, the RO followed up on this request and was told it was still pending and that there was no estimation on when it would be completed.  Significantly, the Board notes that the Veteran has reported a number of times that he was hospitalized for substance abuse at the Hot Springs VAMC, which is part of the Black Hills Healthcare System (HCS) and not the Sioux Falls HCS.  In a June 1982 statement in support of a claim for education benefits, the Veteran reported attending an alcohol treatment program at the Hot Springs VAMC, and in October 1982, the Veteran called VA to inform them that he quit school to attend alcohol drug and treatment program in Hot Springs from August 7, 1979, through August 25, 1979, and again from December 30, 1981, through January 26, 1982.  Given that the Hot Springs VAMC is part of the Black Hills HCS, and there is no indication that the RO has requested these outstanding records from the Black Hills HCS, a remand is required.

In July 2016, the RO requested the Veteran's complete personnel file from his active duty service through the Personnel Information Exchange System (PIES), which was received in July 2016.  The Veteran's extensive personnel record documents that he was convicted of driving under the influence and careless driving in September 1974 and also documents several incidents of unauthorized absence from the Veteran's assigned duty locations.  An October 1975 report of enlistment performance evaluation reflects that the Veteran "found it increasingly more difficult to cope both with his problems, most of which can be attributed to overindulgence in alcohol, and with the daily life in the Naval service."  This report also indicates the Veteran was awaiting an administrative discharge, and he was ultimately discharged from the military by reason of unfitness.  Accordingly, because additional official service department records were received following the RO's most recent April 2016 SSOC, and given that additional service department records may be obtained on remand, a remand is required for the RO to determine in the first instance whether reconsideration is warranted under 38 C.F.R. § 3.156(c) with regard to the Veteran's claims to reopen for service connection for PTSD and diabetes mellitus, type II.  Based on the foregoing, the Board has recharacterized these issues accordingly on the cover page.

The Board also finds that additional development must be undertaken regarding the Veteran's alleged stressors to support his claim for PTSD.  At May and June 2010 VA mental health appointments, the Veteran indicated he was a medic on the U.S.S. Saratoga in the waters offshore of Vietnam.  During this time, he reported that his duties as part of the flight deck crew included assisting in the search and rescue of downed planes, flight deck injuries, and man overboard situations.  He indicated he witnessed two major plane crashes and also saw two sailors blown off the flight deck and sucked through airplane turbines.  He stated he witnessed an aircraft attempt to launch when the catapult failed, causing the plane to crash into the water.  He reported another incident when an aircraft was attempting to land when the ship shifted due to a swell and the pilot hit the flight deck of the ship killing all persons on board the aircraft.  He indicated that his major stressor was the suicide of a friend and fellow soldier following their separation from active service.  In a June 2012 PTSD stressor statement, the Veteran stated there was a fire aboard the U.S.S. Saratoga in September or October 1973 while the ship was in the brown waters off the coast of the Gulf of Tonkin.  He reported that a fire broke out, which resulted in ship commanders ordering that Agent Orange be used to put the fire out and that sailors were badly burned.  In an October 2012 statement in support of his claim, the Veteran indicated his PTSD was due to his hearing loss and also noted that following service, a close friend and fellow crewmember committed suicide, causing the Veteran "much grief."  At his June 2013 hearing before the Board, the Veteran testified that while he was stationed aboard the U.S.S. Saratoga there were multiple fires aboard the ship and he wanted to obtain the deck logs to prove this.  He testified that he did not wish to talk in detail about the fires at the hearing but that his medical treatment records would reflect his reported stressors.  In September 2012, the RO had requested information from the Defense Personnel Records Image Retrieval System (DPRIS) regarding any fires aboard the U.S.S. Saratoga.  In November 2012, a DPRIS response confirmed that there was a major fire at the dock of the U.S.S. Saratoga on September 22, 1973.  It is unclear whether the November 2012 DPRIS response was based on a review of the ship's deck logs, and the Board finds that if deck logs are available that they may provide evidence in support of the Veteran's claim.  Based on the foregoing, the Board finds that a remand is required to attempt to obtain the deck logs from the U.S.S. Saratoga in order to attempt to corroborate the Veteran's claimed stressors.  In this regard, the Veteran should also be sent a letter requesting that he provide additional information regarding his claimed stressors.  The Board recognizes that at his hearing the Veteran did not want to talk about his claimed stressors, and the Board acknowledges that this may be difficult for the Veteran.  However, the Board stresses that it is of paramount importance to have as much information regarding the Veteran's alleged stressors in order to properly assist him with verifying the claimed stressors.

With regard to the Veteran's claim for service connection for a back disability, when the Veteran filed that claim in August 2012, he submitted with it an August 2012 VA magnetic resonance imaging (MRI) of his cervical spine.  Therefore, the Board finds the Veteran's claim should have been broadly construed to include a thoracolumbar spine disability and a cervical spine disability; his claim was only developed as one for a thoracolumbar spine disability.  Accordingly, on remand the Veteran must be provided the appropriate VA examination(s) to determine if any thoracolumbar spine or cervical spine disability is due to his active service.

Additionally, given that additional records may be received on remand, the Board also finds another VA audiological examination is required to consider newly obtained records with regard to the Veteran's claim for a right ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate letter and/or information regarding Veterans' Service Organizations who can assist him with his claims.

2.  Contact the Veteran and request that he provide VA with the necessary authorization to allow the RO to attempt to obtain all medical records from the Indian Health Service at the Rosebud Sioux Tribe.  Upon receipt of a valid authorization, the RO must attempt to obtain these records in accordance with VA regulation.  38 C.F.R. § 3.159(c), (e) (2016).

3.  Undertake/continue to undertake appropriate development to obtain all outstanding VA treatment records pertinent to the Veteran's claim, to include, but not limited to:

* All VA treatment records from the Sioux Falls HCS dated prior to April 4, 2008;

* All VA treatment records from the Black Hills HCS (to include the Hot Springs VAMC) dated prior to April 13, 1999, and from December 13, 2014, through November 22, 2015; and

* All clinical records from the Hot Springs VAMC for substance abuse and alcohol drug and treatment program treatment dated August 6, 1979, to August 25, 1979, and December 30, 1981, through January 26, 1981.

The RO must make as many requests as are necessary to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If any of the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide to the Veteran and his representative as outlined in VA regulations.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

4.  Contact the Veteran and request that he provide a detailed account of his claimed in-service stressors aboard the U.S.S. Saratoga.  Allow the Veteran and his representative an adequate amount of time to respond.

5.  Following completion of step 4, contact the appropriate records repositories to attempt to obtain the deck logs from the U.S.S. Saratoga while the Veteran served aboard this ship.  Attempt to verify the Veteran's claimed stressors based on any information received. 

The RO must make as many requests as are necessary to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If any of the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide to the Veteran and his representative as outlined in VA regulations.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

6.  The RO should also undertake any other development it deems to be warranted based on receipt of additional evidence.

7.  Following completion of steps 1 through 6 above, provide the Veteran with a VA audiological examination to determine the etiology of his right ear hearing loss disability.  The claims file, to include a copy of this remand, must be made available to the examiner.  The examiner must elicit from the Veteran and document in the examination report a full history of his hearing loss disability, to include any in-service injuries or noise exposure and symptoms he experienced during and since service.

Following a review of the evidence, and with consideration of the Veteran's statements, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right ear hearing loss began in or is etiologically related to his active duty service, to include as due to in-service exposure to noise and/or boxing, which includes once being knocked unconscious.

The Board advises the examiner that the absence of in-service evidence of hearing loss is not always fatal to a service connection claim and may not be the sole basis for a negative opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection where there is credible evidence of acoustic trauma during service, post-service audiometric findings meeting the regulatory requirements of a hearing disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

In formulating this opinion, the examiner must consider and discuss the Veteran's lay statements regarding in-service noise exposure and the in-service boxing incident, which included once being knocked unconscious, as well as and post-service evidence of continuity of hearing loss symptoms.

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must state so and must indicate what additional evidence, if any, would be necessary to formulate a non-speculative opinion.

If, for any reason, the Veteran does not appear for his examination, the medical professional designated to provide the requested opinion must still do so based on a review of the record.

8.  Following completion of steps 1 through 6 above, afford the Veteran the appropriate VA examination(s) to determine the etiology of all cervical AND thoracolumbar spine disabilities.  The claims file, to include a copy of this remand, must be made available to the examiner.  The examiner must elicit from the Veteran and document in the examination report a full history of his neck and back disabilities, to include symptoms he experienced during and since separating from service.

Following a review of the evidence, and with consideration of the Veteran's statements, the examiner is asked to opine regarding:

* Whether it is at least as likely as not (50 percent probability or higher) that any thoracolumbar spine disability began in or is etiologically related to the Veteran's active duty service, to include as due to boxing, which includes once being knocked unconscious.

* Whether it is at least as likely as not (50 percent probability or higher) that any cervical spine disability began in or is etiologically related to the Veteran's active duty service, to include as due to boxing, which includes once being knocked unconscious.

In formulating these opinions, the examiner must consider and discuss the Veteran's lay statements regarding any in-service injures and symptoms and post-service evidence of continuity of neck and back symptoms.

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must state so and must indicate what additional evidence, if any, would be necessary to formulate a non-speculative opinion.

If, for any reason, the Veteran does not appear for his examination, the medical professional designated to provide the requested opinions must still do so based on a review of the record.

9.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

10.  In order to avoid an additional remand, all medical examination reports and opinions MUST be reviewed by the RO to ensure compliance with the Board's specific remand directives.  If found deficient in any manner, corrective action must be taken at once.

11.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

